Case 8:20-cv-02250-JVS-KES Document 29 Filed 01/06/21 Page 1 of 4 Page ID #:423



 1   Michael P. West, Esq. (SBN 172478)
 2
     Ashley A. Escudero, Esq. (SBN 250473)
     CLARK HILL LLP
 3   600 West Broadway, Suite 500
 4   San Diego, California 92101
     Telephone: (619) 557-0404
 5   Facsimile: (619) 557-0460
 6   mwest@clarkhill.com
     aescudero@clarkhill.com
 7

 8   Attorneys for Defendants,
     Welltower OpCo Group LLC and
 9   Sunrise Senior Living Management, Inc.
10
                           UNITED STATES DISTRICT COURT
11

12         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

13

14   GILBERT GARCIA, by and through            Case No. 8:20-cv-02250 (KESx)
     his Successor in Interest, Paul Garcia;
15   PAUL GARCIA individually;                 Assigned to Hon. James V. Selna
16   RONALD GARCIA, individually;
     GARY GARCIA, individually,                DEFENDANTS WELLTOWER
17                                             OPCO GROUP LLC AND
18        Plaintiffs,                          SUNRISE SENIOR LIVING
                                               MANAGEMENT, INC.’S NOTICE
19   v.                                        OF MOTION TO DISMISS FIRST
20   WELLTOWER OPCO GROUP LLC                  AMENDED COMPLAINT OR,
     dba SUNRISE VILLA BRADFORD;               ALTERNATIVELY, FOR 12(B)(1)
21   SUNRISE SENIOR LIVING                     HEARING; MEMORANDUM OF
22   MANAGEMENT, INC.; RUZICA                  POINTS AND AUTHORITIES;
     CALABRESE, an individual; and             EXHIBITS 1-10; AND
23   DOES 1 through 100,                       [PROPOSED] ORDER
24
          Defendants.                          Date: February 8, 2021
25                                             Time: 1:30 p.m.
26

27

28
                                    1
          DEFENDANTS’ NOTICE OF MOTION TO DISMISS FIRST AMENDED
             COMPLAINT OR ALTERNATIVELY, FOR 12(B)(1) HEARING
Case 8:20-cv-02250-JVS-KES Document 29 Filed 01/06/21 Page 2 of 4 Page ID #:424



 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2
           PLEASE TAKE NOTICE that Defendants WELLTOWER OPCO GROUP,
 3

 4   LLC dba SUNRISE VILLA CULVER CITY and SUNRISE SENIOR LIVING

 5   MANAGEMENT, INC. (collectively, the “Defendants”) hereby move this Court to
 6
     dismiss the First Amended Complaint of GILBERT GARCIA, by and through his
 7

 8   Successor in Interest, Paul Garcia, PAUL GARCIA, individually, RONALD GARCIA,

 9   individually, GARY GARCIA, individually (collectively, the “Plaintiffs”).
10
           As set forth in the accompanying memorandum incorporated by reference herein,
11

12   the Defendants are immune from Plaintiffs’ suit pursuant to the Public Readiness and

13   Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e.
14
     Specifically, the PREP Act’s broad immunity protection applies to these Defendants
15

16   because they were “covered persons” engaged in "recommended activities" for
17   “covered countermeasures” during the COVID-19 global pandemic and national
18
     emergency.    Defendants therefore request that the First Amended Complaint be
19

20   dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6) and/or 12(b)(1).
21   Defendants also request that Plaintiffs’ Third Cause of Action be dismissed with
22
     prejudice for its failure to state a claim. Alternatively, Defendants request a hearing
23

24   pursuant to Fed. R. Civ. P. 12(i). As a further alternative, and to the extent any claim
25   within the First Amended Complaint is not dismissed with prejudice, Defendants
26
     request that the First Amended Complaint be dismissed without prejudice or stayed
27

28   pending the Plaintiffs’ pursuit of administrative remedies and of their willful
                                    2
          DEFENDANTS’ NOTICE OF MOTION TO DISMISS FIRST AMENDED
             COMPLAINT OR ALTERNATIVELY, FOR 12(B)(1) HEARING
Case 8:20-cv-02250-JVS-KES Document 29 Filed 01/06/21 Page 3 of 4 Page ID #:425



 1   misconduct claim before the United States District Court for the District of Columbia.
 2
     Defendants also respectfully request such other relief as the Court deems proper.
 3

 4         This motion is made following the conference of counsel pursuant to L.R. 7-3

 5   which took place on December 22, 2020.
 6
           PER CHAMBER RULES, THERE WILL BE NO ORAL ARGUMENT
 7

 8   UNLESS INSTRUCTED BY THE COURT OR REQUESTED BY A PARTY

 9   PURSUANT TO AND CONSISTENT WITH CHAMBER RULES.
10
     Respectfully submitted this 6th day of January, 2021.
11

12                                                Respectfully submitted,

13                                                CLARK HILL LLP

14

15                                         By: /s/Michael P. West

16                                            Michael P. West
                                              Ashley A. Escudero
17                                            CLARK HILL LLP
                                              One America Plaza
18                                            600 West Broadway, Suite 500
                                              San Diego, CA 92101
19                                            Telephone: (619) 557-0404
                                              Facsimile: (619) 557-0460
20                                            mwest@clarkhill.com
                                              aescudero@clarkhill.com
21                                            Attorneys for Defendants
                                              Welltower OpCo Group LLC and
22                                            Sunrise Senior Living Management, Inc.
23

24

25

26

27

28
                                    3
          DEFENDANTS’ NOTICE OF MOTION TO DISMISS FIRST AMENDED
             COMPLAINT OR ALTERNATIVELY, FOR 12(B)(1) HEARING
Case 8:20-cv-02250-JVS-KES Document 29 Filed 01/06/21 Page 4 of 4 Page ID #:426



 1                              CERTIFICATE OF SERVICE
 2
          I hereby certify that on this 6th day of January, 2021, I will electronically file the
 3
     foregoing with the Clerk of the Court using the CM/ECF system, which will then be
 4

 5   sent Electronically to the registered participants as identified on the Notice of
 6
     Electronic Filing (NEF) and paper copies will be sent by first class mail to any counsel
 7
     of record indicated as non-registered participants.
 8

 9
     Dated: January 6, 2020                          /s/ Michael P. West
10
                                                     Michael P. West
11                                                   Attorneys for Defendants,
                                                     Welltower OpCo Group, LLC
12                                                   and Sunrise Senior Living
13                                                   Management, Inc.

14   Attorney for Plaintiffs:
15
     Ayman R. Mourad, Esq.
16   Alexander N. Rynerson, Esq.
     LANZONE MORGAN LLC
17   5001 Airport Plaza Dr., Suite 210
18   Long Beach, CA 90815
     Tel: (562) 596-1700
19   Fax: (562) 596-0011
     Email: eservice@lanzonemorgan.com
20
     Email: arm@lanzonemorgan.com
21   Email: asr@lanzonemorgan.com
22

23

24

25

26

27

28


                                             4
                                   CERTIFICATE OF SERVICE
